JOHNSON, J.,
dissenting: Because I believe the issue of reliability in State v. Cressey, 137 N.H. 402, 628 A.2d 696 (1993), was confined to a criminal proceeding decided by a jury, I respectfully dissent. I am of the firm opinion that in abuse and neglect proceedings our superior court can separate the wheat from the chaff in accepting or rejecting an expert’s conclusion.
New Hampshire has historically had one of the most liberal rules in the country as to the qualification of an expert and the acceptance of the expert’s conclusion as to an ultimate question of fact. See Dowling v. Shattuck, 91 N.H. 234, 236, 17 A.2d 529, 532 (1941); Higgins v. Carroll, 86 N.H. 312, 315, 167 A. 270, 272 (1933). I see no reason, in a civil proceeding such as this where no prison term is at stake, to vary from our longstanding rules of accepting into evidence an expert’s opinion.
The first issue to address is whether Bastille’s testimony was reliable enough to support the superior court’s finding of sexual abuse. Jon D.’s main argument is that Bastille’s testimony is similar to the testimony held unreliable in Cressey and that Bastille’s testimony should therefore be held unreliable as well. I disagree with Jon D.’s *707initial assumption that the testimonies are analogous, but even if they were identical, the differences between the two cases — one civil, one criminal — would make the Cressey holding inapplicable here. First, the New Hampshire Rules of Evidence do not apply to abuse and neglect proceedings. RSA 169-C:12 (1990). They do, of course, apply to criminal trials, N.H. R. Ev. 1101(b), and this court’s holding in Cressey was based on the requirements of Rule 702, relating to expert witness testimony. Cressey, 137 N.H. at 404-05, 628 A.2d at 698. RSA chapter 169-C contains no provision comparable to Rule 702. Instead, RSA 169-C:12 merely states: “In any hearing under this chapter, the court shall not be bound by the technical rules of evidence and may admit evidence which it considers relevant and material.” (Emphasis added.) See RSA 169-C:18, III (1990).
Second, the evidence in an abuse and neglect hearing is heard by a judge, not a jury. See RSA 169-C:18. This court’s holding in Cressey was in part based on
“the potential risks that a jury may disproportionately defer to the statements of an expert if the subject area is beyond the common knowledge of the average person, and that a jury may attach extra importance to an expert’s opinion simply because it is given with the air of authority that commonly accompanies an expert’s testimony.”
Cressey, 137 N.H. at 405, 628 A.2d at 698. Such concerns are absent here. See Myers et al., Expert Testimony in Child Sexual Abuse Litigation, 68 Neb. L. Rev. 1, 85-86 (1989).
Third, RSA chapter 169-C “is designed to protect children, not punish parents.” In re Heather D., 121 N.H. 547, 550, 431 A.2d 789, 791 (1981). Jon D. may have a “liberty interest in his standing in the community and [a] constitutional interest in the parent-child relationship, both of which are stigmatized by his being adjudicated an abuser of children,” In re Tracy M., 137 N.H. 119, 122, 624 A.2d 963, 965 (1993), but the superior court’s finding of abuse did not empower it to imprison him, see RSA 169-C:16, :19 (1990 & Supp. 1993). The focus of any RSA chapter 169-C proceeding is on the welfare of the child and the family unit, see RSA 169-C:2 (1990), not on the legal guilt of the alleged perpetrator, as in a criminal trial. See Myers supra. The differing goals of the two proceedings permit different standards for the admission of evidence. Cf. Cressey, 137 N.H. at 407, 628 A.2d at 699. The standard of proof, of course, is much lower in an abuse and neglect hearing than in a criminal trial. Compare RSA 169-C:13 (1990) (preponderance of the evidence) with RSA 625:10 (1986) (beyond a reasonable doubt).
*708In Cressey, this court cited with approval on several occasions a law review article written by an attorney and several social sciences professionals on the subject of expert testimony in child sexual abuse litigation. Cressey, 137 N.H. at 408, 410, 628 A.2d at 700, 702; Myers, supra at 5. The authors questioned the propriety of admitting “behavioral science testimony [in a criminal jury trial] cast in terms of a direct opinion that sexual abuse occurred.” Myers, supra at 85. They endorsed, however, admission of such testimony in civil proceedings:
“In civil proceedings, it is appropriate to allow qualified experts on child sexual abuse to offer direct as well as alternative forms of expert testimony relating to whether sexual abuse occurred. Such testimony is particularly suitable and necessary in juvenile court proceedings to protect children. ... Protective proceedings are civil in nature, and are not designed to work a permanent disruption of the parent-child relationship. Quite the contrary, the goal of the court is to protect the child, support the family, and provide services and treatment designed to eliminate further abuse. It must be recalled that child sexual abuse is often very difficult to prove, especially when the victim is young. The juvenile court needs all the evidence that is available to enable it to protect abused children. In protective proceedings there is no jury, thus the concern that expert testimony may overawe or confuse jurors is eliminated. The judge can evaluate the worth of expert testimony on whether a child was sexually abused. In juvenile court, the need for the evidence and the compelling interest in protecting children justify admission of expert behavioral science testimony on whether sexual abuse occurred.”
Myers, supra at 85-86 (emphasis added). I find this reasoning sound and conclude that this court’s holding in Cressey is inapplicable here.
The question then remains whether the trial court properly admitted Bastille’s testimony. RSA 169-C:12 gives the court broad discretion in evidentiary matters, allowing it to “admit evidence which it considers relevant and material.” Jon D. contends that Bastille’s testimony was irrelevant because it was unreliable, again citing Cressey as authority. I agree that evidence must be reliable to be relevant, but point out that the standard of reliability set forth in Cressey is much higher than that required by RSA 169-C:12. In Cressey, this court did not consider the admissibility of the expert’s testimony under a Rule 401 — or any other — relevance test. Instead, this court found the evidence unreliable under Rule 702. The testimony failed *709the Rule 702 reliability test because it was not based on verifiable or quantifiable test results. Cressey, 137 N.H. at 408-09, 628 A.2d at 699-700. “Verifiability” or “quantifiability” is not a standard embodied by RSA 169-C:12’s requirement of relevance. “In this state evidence does not have to be infallible to be admissible.” State v. Hammell, 128 N.H. 787, 790, 519 A.2d 307, 309 (1986) (quotation omitted). Rather, to be relevant, evidence need only have some tendency to make a matter at issue more or less true. See id. at 789, 519 A.2d at 308; cf. N.H. R. Ev. 401.
Under this standard, I am hard pressed to say that the superior court abused its discretion in admitting Bastille’s testimony. RSA 169-C:12; cf. Cressey, 137 N.H. at 405, 628 A.2d at 698. Gina’s verbal and nonverbal disclosures that Jon D. hurt her in sexual areas obviously had “some tendency” to establish abuse. Bastille’s conclusions were based on these disclosures, as well as on Gina’s emotional and behavioral manifestations. Cf. 1 McCormick on Evidence § 185, at 776 (J.W. Strong gen. ed., 4th ed. 1992) (“A brick is not a wall.”). Bastille explained that these manifestations tended to corroborate the disclosures, making it less likely that Gina had been coached into fabricating the allegations. I find nothing inherently unreliable about Bastille’s analysis. The scientific community may debate the certainty of an abuse diagnosis based on such manifestations, but relevancy requires only that evidence have “some tendency” to establish abuse. The majority holds that Bastille’s opinion fails this test, finding her conclusions worthless as a matter of law. I am unwilling to concur; I find her opinion logically based on a thorough evaluation of Gina, as well as on years of training and experience. Cf. Matter of Nicole V., 71 N.Y.2d 112, 119-22, 518 N.E.2d 914, 916-18, 524 N.Y.S.2d 19, 22-24 (1987) (upholding trial court’s admission of expert psychological testimony that alleged child victim displayed behavior consistent with sexual abuse; evidence satisfied statutory corroboration requirement in abuse and neglect proceedings); Myers, supra at 75 (“properly qualified professionals can determine whether a child’s symptoms and behavior are consistent with sexual abuse”). Dr. Derby’s disagreement with Bastille does not alter my determination: “[A] trier of fact is free to accept or reject an expert’s testimony, in whole or in part, when faced with conflicting expert testimony.” Bartlett Tree Experts Co. v. Johnson, 129 N.H. 703, 706, 532 A.2d 1373, 1374 (1987). I would affirm the superior court’s admission of Bastille’s testimony.